Broyles, C. J.
The plaintiff in error was indicted for murder, and moved for a change of venue, on the grounds that he could not obtain an impartial jury in the county where the alleged crime was committed, and that there was danger of his being lynched, or other violence committed upon him, if he should be brought there for trial, and especially if he should be tried and acquitted. Upon the hearing of the motion the evidence was conflicting on the material issues involved, and it does not appear that the judge abused his discretion in denying the motion. See, in this connection, Crawley v. State, 24 Ga. App. 33 (99 S. E. 705), and citations. Judgment affirmed.

Luke and Bloodworth, JJ., concur.

Motion to change venue; from Chattooga superior court — Judge Wright. March 22, 1921.
Porter & Mebane, for paintiff in error.
E. S. Taylor, solicitor-general, contra.